Citation Nr: 1441263	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-19 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia H. Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from August 1950 to November 1951.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The Veteran requested a hearing at the RO before the Board in his July 2011 substantive appeal.  He was scheduled for a July 2014 Travel Board hearing; however, the Veteran did not appear for that hearing.  The Board deems this hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2013).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after review of the claims file, further development is needed prior to disposition of the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

The Veteran contends his hearing loss and tinnitus are due to acoustic trauma from his duties as an artillery loader.  See July 2009 VA Form 21-4138.  The Veteran's DD 214 lists his military occupational specialty as that of Proof Technician Small Arms.  It is conceded the Veteran was exposed to loud noise in service based on his military occupational specialty.

While in training on big guns, the Veteran states he was loading ammunition and his ears started to bleed.  He states further that he was seen by Dr. Bell at the camp sick bay and was told both ear drums had holes in them.  The Veteran contends that from that time forward he has had constant ringing in both ears and severe hearing loss.  See July 2009 VA Form 21-4138.  The Veteran also states that, during training in Nevada, another soldier threw an 11-pound block of TNT that fell beside the Veteran.  The Veteran remembers not being able to hear for a week or so and that it was a while before he could get his ears examined.  He recalls being told his eardrum had a hole in it.  See May 2010 VA Form 21-4138.

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Service treatment records show normal whispered voice tests of 15/15 in both ears at the Veteran's August 1950 induction examination and November 1951 separation examination.  There are no complaints, treatment, or diagnosis documented in the service treatment records pertaining to ear problems, eardrum perforations, hearing loss, or tinnitus.

A July 10, 2006 entry in the Veteran's VA medical record maintained by the Central Texas Health Care System states that "[a] review of CPRS records indicated he was seen for audiological examination at the Houston VA in March 1997 and May 1998."  It was concluded at that time that the Veteran had normal hearing through 2000 Hertz with a mild to moderately-severe sensorineural hearing loss in both ears.  The March 1997 and May 1998 VA records are not in the Veteran's claim file before the Board.

A July 24, 2006 addendum entry in the Veteran's VA medical record states the Veteran "complained of hearing loss since military service and severe, constant, ringing tinnitus since 2004."  Testing revealed the Veteran had moderate to severe sensorineural hearing loss bilaterally.  He was referred for hearing aids.  

The Veteran was afforded a VA examination in August 2010.  In addition to in-service noise exposure, the examiner noted civilian noise exposure in the Veteran's work on the railroad for 42 years.  The Veteran reported experiencing a constant, ringing-type tinnitus since his active duty service.  The Veteran's audiometric testing revealed the following:

Ear
500
Hertz
1000
Hertz
2000
Hertz
3000
Hertz
4000
Hertz

Average
Right 

60 dB
60 dB
70 dB
80 dB
90 dB
75 dB
Left
55 dB
60 dB
70 dB
75 dB
80 dB

71 dB
       
The Veteran's Maryland CNC Test scores were 78 percent for the right ear and 60 percent for the left ear. 

The Veteran has a current bilateral hearing loss disability under 38 C.F.R. § 3.385 (2013).  The examiner did not have the Veteran's claims file available for review, but noted that comments on the Compensation and Pension Exam Inquiry indicated the Veteran's hearing was within normal limits on his entrance and separation examinations via the whispered voice test.  The examiner stated that, without military audiometric records to review, it cannot be determined without resorting to speculation as to whether the Veteran's hearing loss and tinnitus began during military service.  The examiner continued that the etiology of the hearing loss and tinnitus is further compounded by the Veteran's exposure to hazardous noise without hearing protection at his railroad job for 42 years after his military service.

The Veteran was afforded an August 2010 VA addendum opinion to allow the examiner to review the entire claims file.  After review of the claims file, the examiner found the Veteran's hearing was within normal limits at induction and separation; therefore, the original opinion remained unchanged.

Subsequent to the September 2010 rating decision, the Veteran clarified that, while he did state he was around loud noises at the railroad, he worked in the switching station where the loudest sound was a whistle far from the Veteran.  See October 2010 VA Form 21-4138.  The Veteran stated further that he was not around a lot of noise when he worked for the railroad, and that his position kept him inside where he was buffered from the loud noise.  See July 2011 VA Form 9.  

A medical opinion is adequate when it is based upon consideration of prior medical history and examinations, and describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the present claim, the Board must address whether the record shows persuasive evidence of a current hearing loss disability and a medically-sound basis for otherwise attributing such disability to service, notwithstanding hearing found to be within normal limits at separation from service.  See Hensley, 5 Vet. App. at 159.  

While the VA examiner found that an opinion could not be provided without a resort to speculation on account of a lack of in-service audiograms, the Board finds it necessary to obtain an addendum opinion for further comment on whether the audiometric configuration is consistent with military noise exposure as described by the Veteran and for consideration of additional statements made by the Veteran in regard to the extent to which he was exposed to noise while employed with the railroad. 
      
Relevant VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The results of the March 1997 and May 1998 medical records from the Houston VA medical center must be obtained.  As these VA treatment records are pertinent and may be helpful to the Veteran's claims for service connection, they must be obtained.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. All available VA treatment records must be obtained from the Houston VA medical center, including the March 1997 and May 1998 medical records.  

2. Return the examination and addendum report and claims file to the examiner who conducted the August 2010 examination (or another appropriate examiner if unavailable) for an addendum opinion.  The entire claims file, including the March 1997 and May 1998 medical records from the Houston VA medical center, and this remand must be provided to and be reviewed by the examiner.  

While the VA examiner found that an opinion could not be provided without a resort to speculation on account of a lack of in-service audiograms, the examiner is further asked to (a) comment on whether the audiometric configuration shown on the 2010 exam is consistent with military noise exposure and (b) indicate whether the 2010 opinion is changed in light of the Veteran's additional contention that, while he did state he was around loud noises at the railroad, he worked in the switching station where the loudest sound was a whistle far from the Veteran (see October 2010 VA Form 21-4138) and his statement that he was not around a lot of noise when he worked for the railroad because his position kept him inside where he was buffered from the loud noise (see July 2011 VA Form 9). 

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

3. After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

